EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Molly Lawson on August 10, 2022.
The application has been amended as follows: 
Claim 1, ln. 15: “ the deliver of energy” is changed to –the delivery of ablative energy--;
Claim 1, ln. 19: delete “.” and add –; and wherein the distal and proximal portions of the high-resolution electrode are operatively coupled to each other using at least one filtering element.--;
Claim 6, ln. 16: “ the deliver of energy” is changed to –the delivery of ablative energy--;
Claim 6, ln. 20: delete “.” and add –; and wherein the distal and proximal portions of the high-resolution electrode are operatively coupled to each other using at least one filtering element.--;
Claim 11, ln. 16: “the deliver of energy” is changed to –the delivery of ablative energy--;
Claim 11, ln. 20: delete “.” and add –; and wherein the distal and proximal portions of the high-resolution electrode are operatively coupled to each other using at least one filtering element.--;
Claim 19: canceled; and
Claim 20, ln. 1: “The generator of claim 19,” is changed to –The generator of claim 11,-- 
Terminal Disclaimer
The terminal disclaimer filed on August 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,166,062 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Govari et al. (U.S. PGPub. No. 2007/0198007), Stevenson (U.S. PGPub. No. 2010/0023000) and Swanson et al. (U.S. Pat. No. 8,002,770) were found to be pertinent to the claimed invention. It is the Examiner’s position that the references of record, whether alone or in combination, do not disclose, teach or suggest the amended claim limitation as required in independent claims 1, 12 and 16, in part, “[a] high-resolution electrode comprises a distal portion and a proximal portion,... and wherein the distal and proximal portions function as a single electrode when the ablative energy is delivered by the high-resolution electrode to the targeted cardiac tissue; and wherein the distal and proximal portions of the high-resolution electrode are operatively coupled to each other using at least one filtering element.” as required in independent claims 1, 6, & 11. 
Stevenson was relied upon by the Examiner to teach a high-resolution electrode comprising a filtering element comprising a capacitor between a proximal and a distal portion of the high-resolution electrode (electrode portions 16 and 18 in Figs. 2-11 with selective frequency element 20 disposed therebetween as shown in Figs. 4, 5, 7, 10 and 11). However, Stevenson discloses that when the distal and proximal portions of the high-resolution electrode are energized and configured to delivery ablative energy to a targeted cardiac tissue, the filtering element acts as an open circuit so that the leads are operatively separated and the distal and proximal portions function as two distinct electrodes (12 and 14, as illustrated in Fig. 8, [0123]: “the frequency reactive impedance elements 20 disappear because at low frequency their impedances approach infinity”). 
As such, independent claims 1, 6 and 11 are allowable and dependent claims 2-5, 7-10, 12-17, and 20 are allowable as being dependent on the allowable independent claims 1, 6 or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        8/12/2022